 MARSCO, INC.Martin Arsham Sewing Co.,a/k/a Marsco,Inc.andInternational Ladies'Garment Workers Union,Local 29.Case 8-CA- 1189431May 1985ORDER DENYING MOTIONBY CHAIRMAN DOTSON ANDMEMBERSHUNTER AND DENNISOn 7 September 1979 the National Labor Rela-above-entitled proceeding finding, inter alia, thattheRespondent had discriminatorily dischargedcertain employees and ordering that the Respond-ent offer reinstatement to and make whole the dis-criminatees for losses 'resulting from the Respond-ent's unfair labor practices in violation of Section8(a)(1), (3), and (5) of the National Labor RelationsAct. On 30 March 1982 the Board issued a Supple-mental Decision and Order2 granting the GeneralCounsel's unopposed .Motion for Summary Judg-ment based on a backpay specification issued inMarch 1981.3 The Board ordered that the Re-spondent, "its officers, agents, successors, and as-signs," pay backpay -to 15 named employees inamounts which totaled $31,940.39.On 3 December- 1984 the General Counsel filedwith the Board a 'Motion for Determination of Per-sonalLiabilityallegingthatMartinArsham(Arsham), as president and plant manager of theRespondent, is personally liable to the Board andto the Respondent's employees, pursuant to thebackpay order mentioned above. The GeneralCounsel contends that Arsham converted the assetsof the Respondent to his own personal use" andintermingled his personal and corporate financialaffairswith the intention of frustrating the Board'sbackpay order by rendering the Respondent bank-rupt and insolvent. In particular, the GeneralCounsel submits that as of November 1981 the ap-praisedvalueof - theRespondent's assetswas$14,576. In a state court proceeding commenced inearlyDecember,Arsham alleged that "Marsco,Inc." failed to comply with the terms of a cognovitpromissory note from the Respondent to Arsham.The court, on 17 December, awarded Arshamjudgment in the amount of $45,530.29 plus interestand costs.4 According to the General Counsel, be-tween 7 and 30 December the Respondent's boardof directors (consisting of Arsham and his wife) au-thorized Arsham "to peacefully repossess all securi-'i244 NLRB 918 (1979)2 260 NLRB 1309 (1982)3All dates are 1981 unless otherwise indicated4Arsham's claim was processed by the Court of Common Pleas forCuyahoga County, Case No CB-36846633tiesof Respondent, which was done." About 30December the Respondent filed a petition for vol-untary bankruptcy identifying Arsham as the solesecured creditor and listing four unsecured credi-tors, including the Board (in the amount of thebackpay order) and Arsham (in the amount of$33,705.25).5 In February 1982 Region 8 of theBoard filed a Proof of Claim with the BankruptcyCourt.About 28 March 1982 Arsham "sold allassets recovered from Respondent" to Drape Fac-tory, Inc. (Drape), an Ohio corporation, for thesum of $20,000.6 On 18 January 1983 the Bankrupt-cy Court discharged the trustee and closed theestate in the Respondent's bankruptcy proceedingwithout awarding reimbursement to any of the se-cured or unsecured creditors. The General Counselrequests thatArsham be held personally liableunder the Board's backpay order in the amount of$20,000, the amount involved in the Drape transac-tion or, in the alternative, that a hearing be orderedto resolve the matter. The Respondent did not filea response to the General Counsel's motion.We find that the General Counsel has not dem-onstrated that Arhsam committed any act whichwould justify piercing the veil of the corporate Re-spondent to reach Arsham as an individual underthe principles set forth inRiley Aeronautics Corp.,178NLRB 495 (1969), andChef Nathan Sez EatHere, Inc.,201NLRB 343 (1973).7 Thus, there isno factual assertion which could warrant a findingthatArhsam perpetrated a fraud, dissipated or di-verted corporate assets, intermingled personal andcorporate affairs, or otherwise attempted to thwartthe Respondent's backpay liability. Not only do wefind no basis for granting the General Counsel'smotion to impose personal liability, we also con-clude that the General Counsel's alternative requestfor a hearing is insufficiently supported. In denyingthe motion, we note the lack of certain informationcritical to our granting the relief requested by theGeneral Counsel. For instance, although the Gen-eralCounsel indicated that Arsham was listed inthe'bankruptcy proceeding as the Respondent'ssole secured creditor, there is no evidence as to theamount of Arsham's -claim or whether it was con-tested in the bankruptcy proceeding. Further, thereis no evidence regarding the status in the bankrupt-cy proceeding of Arsham's.state court judgment,the relative priorities of the unsecured. claims, or6The petition was filed in the United States Bankruptcy Court for theNorthern District of Ohio, Eastern Division, Case No B81-5312 subnom "Marsco, Inc, aka Martin Arsham Sewing Company "6Although Arsham and his wife are the only owners, employees, andofficers of Drape, the General Counsel does not contend that Drape is inany manner liable for the Respondent's backpay obligation'See alsoConcreteMfg Co,262 NLRB 727 (1982), andContris Pack-ing Co,268 NLRB 193 (1983)275 NLRB No. 90 634DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe ultimate disposition of the Respondent's assetsby-the Bankruptcy Court. We also note the lack'ofany evidence as to whether the Drape transactionwas subject to, the jurisdiction of .the BankruptcyCourt' or was considered by -that forum. Accordingto our interpretation. of the General Counsel's rep-resentations,Arsham,in selling "assetsrecoveredfrom Respondent," might as a secured creditorhave lawfully transferred outside the scope of the"peacefullyrepossessed."Finally,the -GeneralCounsel -'has provided no explanation why -theissuesnow presented to the Board should 'not moreappropriately be resolved in the, bankruptcy pro-ceeding in which Region 8 of the Board filed itsProof of Claim. Inasmuch as there is insufficientevidence that the Board or the discriminatees werein any way prejudiced by Arhsam's actions or thatArsham caused -the financial demise of the Re-spondent or otherwise acted unlawfully,as allegedby the General Counsel, the Motion for Determi-nation of Personal Liability shall be denied.8ORDERIt is ordered that the General Counsel's Motionfor 'Determination of Personal Liability be denied.MEMBER DENNIS,dissenting.-My colleagues once again mount a defense for-anemployer that does not bother to present its own.'This time, however, my colleagues not only put onthe employer's defense, but also deny the GeneralCounsel a chance to rebut it. -The General Counsel requests, in an unopposedmotion, thatMartinArsham be held personallyliable for the Respondent Company's -backpay -li-8We take issue with our dissenting colleague's statement that ourruling provides an unsolicited defense for the corporate Respondent orforArshamas an individualThe General Counsel has the exclusiveburden to support the present motion before the Board The fact that theGeneral Counsel'smotion is unopposed is insufficient basis to-grant therelief requested when, as a matter of law, the motion is not supported byevidence critical to a finding on the merits Here, the General Counselhas failed to allege facts which establish that Arsham unlawfully repos-sessed and sold secured assets Our dissenting colleague, however, wouldhave us defeat the apparently uncontested claim of a secured creditorwhich had priority over the Board's backpay claim in the bankruptcyproceedingThe fact that neither the Respondent corporation norArsham responded to the facially defective motion under considerationdoes not warrant this disregard of bankruptcy law and those proceedingsOur colleague seriously misunderstands our ruling on the presentmotion by claiming that,in not ordering a hearing, we "totally exoner-ate" Arsham A hearing now on Arsham's personal liability, where theGeneral Counsel has presented no evidence of misconduct by Arsharn,would be no more than a fishing expedition Our ruling does not precludethe General Counsel from refiling a motion with the appropriate eviden-tial support and, therefore, we find that the General Counsel is in no re-spect prejudiced by our order Finally, we regret that our colleague haschosen to inject into her dissent the'wholly unwarranted and gratuitouscomment that our decision is the result of "zeal to both raise,and adoptArsham's possible defenses "-'See alsoR L. Broker & Co,274 NLRB 709 (1985)ability to 15 discriminatees whom Arsham himselfdischarged from the, Company in a .1978 ' massfiring.2The General Counsel asks, 'inI the alterna-tive, that a'hearing be ordered "should Respondentrepresent to the Board that any material fact al-leged herein is iil dispute."IAccording to the General Counsel's undisputedallegations,Martin Arsham and his 'wife are thesoledirectorsofRespondentMartinArshamSewing Co., a/k/a Marsco, Inc. TheBoard'sdeci-sion in the underlying unfair labor practice case re-ferred to Arsham as the - "owner" of- the Compa-ny. 3 -,-On 4 November 1981 the -General Counsel filedaMotion for Summary Judgment against the Com-pany on the outstanding backpay specification. TheCompany did not respond to -the motion;4 butArsham quickly obtained a 'state court judgment inhis favor against the Company for money the Com-pany allegedly owed him personally. Sometime be-tween 7 and' 30 December 1981, `Arsham and hiswife, acting as the Company's directors, voted toturn, the Company's assets"over, toArsham, andArsham took the assets. About 30 December theCompany filed a petition,for voluntary bankruptcy;thebankruptcyproceedingeventuallyyieldednothing' to the Company's creditors, including theBoard. On 28 March 1982 Arsham sold for $20,000the assets that he had-removed from the Companybefore bankruptcy. The assets were 'sold to 'a newcorporation, Drape Factory, Inc., owned and con-trolled entirely by Arsham and his wife. While theGeneral Counsel claims nothing from Drape Facto-ry, Inc., she does seek the $20,000 Arsham re-ceived from the sale of Respondent Company'sassetsto Drape Factory.Although neither the Respondent Company.norArsham opposes the General Counsel's motion tomake Arsham personally liable, my colleaguesdeny the motion.In sodoing, they cite the lack of"critical" information concerning the Company'sbankruptcy proceeding. Contrary to my colleagues,I find the missing information about the bankruptcycase irrelevantas a matterof law. Neither Arshamnor the Respondent Company obtained a dischargeof the backpay obligation from: the bankruptcycourt,-5 and under these circumstances, I-know of2Martin Arsham Sewing Co.,244 NLRB 918 (1979).3Id4 The uncontested motion was grantedMartin Arsham Sewing Co,260NLRB 1309 (1982)5Because Arsham was not a "debtor" in the bankruptcy proceeding,he could not obtain a discharge See II U SC § 727(a) TheRespondentCompany was also prohibited from obtaining a discharge,as the Bank-ruptcy Codedenies such relief to any debtor who is "not an individual "11U S C § 727(a)(1)See generallyIIU S C §§ 524(a) and 727(a) and(b) MARSCO, ZINC.no legal impediment to the Board's determiningArsham's personal liability on the General Coun-sel'suncontested allegations.The-- General Coun-sel'smotion on its face alleges facts sufficient- tofindArsham personally liable. SeeConcreteMfg.Co., 262 NLRB 727, 729 (1982).Assuming arguendo the relevancy of the addi-tional informationmy colleagues; claim to need,there - is no excuse for their refusal to grant theGeneral Counsel's alternative request for a hearing.Rejecting the General Counsel's hearing request,Chairman Dotson and Member Hunter totally ex-onerate Arsham:[T]here is insufficient evidence that the Boardor the discriminatees were in any way preju-diced by,Arsham's actions or that Arsham635caused the financial demise of the Respondentor otherwise acted unlawfully...If there is allegedly "insufficient evidence" onthe present record to find Arsham personally liable,there is certainly no evidence in Arsham's favor.Yet,Chairman Dotson and Member Hunter notonly assert defenses for Arsham, but also find thedefensesmeritoriouswithout giving the GeneralCounsel a chance to respond. While I believe thedefenses are legally without merit, I find most dis-turbing the majority's refusal to accord the GeneralCounsel an opportunity to address them. In theirzeal to both raise and adopt Arsham's possible de-fenses, Chairman Dotson and Member Hunter sum-marily deny justice to the discriminatees whomArsham -unlawfully discharged in a mass firing 7years ago. I dissent from this action.